Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
October 23, 2009 (the “Effective Date”), by and between PARKER DRILLING COMPANY,
a Delaware corporation (the “Company”), and ROBERT L. PARKER, JR. (“Executive”),
an employee of the Company. The Company and Executive may sometimes hereafter be
referred to singularly as a “Party” or collectively as the “Parties.” Defined
terms shall have the meanings ascribed to them in Appendix A of the Agreement.
W I T N E S S E T H:
WHEREAS, the Company desires to secure the employment services of Executive
subject to the terms and conditions hereafter set forth; and
WHEREAS, Executive is willing to enter into the Agreement upon the terms and
conditions set forth;
NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the mutual promises and agreements contained herein, the Parties hereto agree as
follows:
1. Employment. During the Employment Period, the Company shall employ Executive,
and Executive shall serve as Executive Chairman of the Board of the Company.
Executive’s principal place of employment shall be at the corporate offices of
the Company in Houston, Texas. Executive understands and agrees that he may be
required to travel from time to time for purposes of the Company’s business.
2. Compensation. Compensation shall be paid or provided to Executive during the
Employment Period as follows:
     (a) Base Salary. The Company shall pay to Executive a base salary of
$637,300 per year, payable in accordance with the Company’s normal payroll
schedule and procedures for its executives. Executive’s Base Salary shall be
subject to at least annual review and may be increased (but not decreased
without Executive’s express written consent or unless any decrease applies to
Senior Officers). Nothing contained herein shall preclude the payment of any
other compensation to Executive at any time.
     (b) Annual Bonus. Executive shall be eligible to participate in an annual
incentive plan. The annual incentive bonus target shall be not less than 100% of
Executive’s Base Salary and shall be subject to review and may be increased (but
not decreased without Executive’s express written consent or unless any decrease
applies to Senior Officers). Any annual incentive bonus shall be paid in a form
in accordance with the terms of the applicable bonus plan as in effect from time
to time, including any discretionary and performance provisions in such plan,
and in no event later than the end of the year following the year for which the
bonus was earned.

1



--------------------------------------------------------------------------------



 



     (c) Long-Term Incentives. Executive shall be eligible to receive grants of
long-term incentives, such as stock options, stock appreciation rights,
restricted stock, rights to acquire stock or other securities of the Company or
cash, all as commensurate with his position, and to the extent permitted by and
in accordance with the terms of the Company’s long-term incentive plan or plans
as in effect from time to time.
3. Duties and Responsibilities of Executive. During the Employment Period,
Executive shall devote his full business time and attention to the Company’s
business and shall promote its success and shall perform the duties and
responsibilities assigned to him by the Reporting Authority from time to time to
the best of his ability and with reasonable diligence, with the primary duties
and responsibilities as of the date of this Agreement as set forth in Section 1
of Appendix B of the Agreement. This Section 3 shall not be construed as
preventing Executive from (a) serving on advisory committees or boards with the
written permission of the Reporting Authority, such permission not to be
unreasonably withheld or delayed; (b) engaging in reasonable volunteer services
for charitable, educational or civic organizations; (c) managing his personal
investments in a form or manner that will not require Executive’s services in
the operation of the entities in which such investments are made; or (d) serving
in such capacities as set forth in Section 2 of Appendix B of the Agreement. In
any event, no such activity shall conflict with Executive’s loyalties and duties
to the Company nor his ability to fulfill his duties and responsibilities
hereunder. Executive shall at all times endeavor to in good faith comply with
laws applicable to Executive’s actions on behalf of the Company and its
Affiliates.
4. Term of Employment. Executive’s initial term of employment with the Company
under the Agreement shall be for the period from the Effective Date through
December 31, 2010 (the “Initial Term of Employment”). Thereafter, the Initial
Term of Employment shall be automatically extended repetitively for an
additional one-year period commencing on January 1, 2011, and each anniversary
thereof, unless notice is given by either the Company or Executive to the other
Party at least 105 days prior to the end of the Initial Term of Employment, or
any one-year extension thereof, as applicable, that the term of employment will
not be renewed. The Initial Term of Employment and any extension of the Initial
Term of Employment hereunder shall each be referred to herein as a “Term of
Employment.” The Term of Employment shall automatically end in the event of the
death or Disability of Executive. The Company and Executive shall each have the
right to give Notice of Termination (pursuant to Section 8) at will, with or
without cause, at any time, subject however to the terms and conditions of the
Agreement regarding the rights and duties of the Parties upon termination of
employment. The period from the Effective Date through the earlier of the date
of Executive’s termination of employment for whatever reason or the end of the
Term of Employment shall be referred to herein as the “Employment Period.”
5. Benefits. Subject to the terms and conditions of the Agreement, Executive
shall be entitled to the following:
     (a) Ongoing Benefits. During the Employment Period, Executive shall be
entitled to the following:

2



--------------------------------------------------------------------------------



 



          (1) Reimbursement of Expenses. The Company shall pay or reimburse
Executive for all reasonable travel, entertainment and other expenses paid or
incurred by Executive in the performance of his duties hereunder. The Company
shall also provide Executive with suitable office space, including staff
support.
          (2) Other Employee Benefits. Executive shall be eligible to
participate in any pension, retirement, 401(k), and profit-sharing,
non-qualified deferred compensation and other group retirement plans or programs
of the Company, to the same extent as available to Senior Officers under the
terms of such plans or programs. Executive shall also be entitled to participate
in any medical, dental, life, accident, disability and other group insurance
plans or programs of the Company, to the same extent as available to Senior
Officers under the terms of such plans or programs. The Company shall maintain
(i) $3,000,000 of insurance on the life of Executive with proceeds payable to
the Designated Beneficiary and (ii) $3,000,000 of long-term disability insurance
with proceeds payable to Executive, (the “Disability Insurance”). The premiums
for the foregoing life insurance shall be included by the Company in the gross
income of Executive. The premiums for the Disability Insurance shall not be
included by the Company in the gross income of Executive. To the extent
Executive receives long term disability payments as a result of any long-term
disability benefits otherwise provided by the Company (excluding any salary
continuation plan) (“Other LTD Benefits”), and Executive receives the $3,000,000
in proceeds under the Disability Insurance, Executive shall repay to the Company
all amounts received by Executive pursuant to any Other LTD Benefits, less any
taxes payable by Executive on such amounts (calculated at the highest marginal
tax rate paid by Executive). Executive hereby consents to the Company procuring
insurance on his life and disability insurance, for this purpose or otherwise,
and agrees to take any action reasonably necessary for such procurement,
including physical examination.
          (3) Paid Time Off. Executive shall be entitled to the number of hours
of paid time off each year that is accorded under the Company’s paid time policy
for other employees of the Company of the same level, but not less than 200
hours of paid time off annually.
     (b) Payments Upon Termination. Upon termination of employment during the
Term of Employment and without requirement of execution of a Waiver and Release,
Executive shall be entitled to the following minimum payments, in addition to
any other payments or benefits he is entitled to receive under the terms of the
Agreement and any employee benefit plan or program;
          (1) his accrued but unpaid Base Salary through his Termination Date;
          (2) his unpaid vacation pay for that year which has accrued through
his Termination Date; and
          (3) business expenses reimbursed in accordance with the Company’s
normal procedures.

3



--------------------------------------------------------------------------------



 



Any such salary and accrued vacation pay shall be paid to Executive in a cash
lump sum within five business days following the Termination Date.
6. Severance Benefits Upon Certain Terminations Prior to a Change in Control.
Except in the event of termination of Executive’s employment (i) due to
Executive’s death or Disability, (ii) due to Executive’s voluntary resignation
or termination, in either case without Good Reason, other than his Retirement,
(iii) by the Company for Cause, or (iv) during the two-year period after a
Change in Control under the circumstances provided in Section 7, and subject to
the Waiver and Release requirement described in Section 6(d) and the forfeiture
provision in Section 16, Executive’s right to compensation and benefits for
periods after the Termination Date shall be determined in accordance with this
Section 6, as follows:
     (a) Cash Payments. In the event that during the Term of Employment,
(i) Executive’s employment is terminated by the Company for any reason other
than Cause, or (ii) Executive terminates his own employment hereunder for Good
Reason or his Retirement, then in either such event under clause (i) or (ii),
the following cash payments shall be provided to Executive or, in the event of
his death before receiving such benefits, to his Designated Beneficiary
following his death:
          (1) the Company shall pay to Executive as additional compensation (the
“Additional Payment”), an amount which is equal to “Total Cash” (defined below)
multiplied by two (the “Severance Multiplier”). “Total Cash” means the greater
of (x) or (y), where (x) equals the greater of Executive’s Base Salary as in
effect on the date Notice of Termination is given or on the date immediately
prior to his Termination Date plus Executive’s current annual incentive target
bonus; and (y) equals the sum of Executive’s highest Base Salary paid and
highest annual incentive bonus earned with respect to any of the five calendar
years immediately preceding the year containing the Termination Date. For
clauses (x) and (y) of this definition: (a) the calculation of the annual bonus
of Executive shall include a calendar year during which Executive was employed
by the Company and a participant in a bonus or incentive cash compensation plan
even if Executive did not earn any bonus or incentive cash compensation for that
calendar year and (b) the “target bonus” for Executive for the calendar year of
the Company in which the Termination Date occurs shall be the amount identified
in Section 2(b) as the “target”, subject to adjustment as provided in
Section 2(b); the Additional Payment shall be paid to Executive in a cash lump
sum payment on the 60th day following the Termination Date, but only if the
Waiver and Release has been timely executed and returned and the revocation
period has expired;
          (2) a portion of his annual incentive bonus equal to the annual
incentive bonus as provided in Section 2(b) based on actual performance,
multiplied by a fraction, the numerator of which equals the number of days from
the commencement of the year in which such termination occurs through the
Termination Date, and the denominator of which equals 365; any such annual
incentive bonus shall be paid in a cash lump sum on the normal bonus payment
date for other Company executives whose employment has continued, and in no
event later than the end of the year following the

4



--------------------------------------------------------------------------------



 



year in which the Termination Date occurs, but only if the Waiver and Release
has been timely executed and returned and the revocation period has expired;
          (3) if his Termination Date occurs after the end of the Company’s
fiscal year and prior to the payment of his annual incentive bonus for such
year, the same annual incentive bonus to which he would have been entitled had
his employment continued through the normal bonus payment date, if any; such
annual incentive bonus shall be paid in a cash lump sum on the normal bonus
payment date for Senior Officers whose employment has continued, and in no event
later than the end of the year in which the Termination Date occurs, but only if
the Waiver and Release has been timely executed and returned and the revocation
period has expired; and
          (4) his Base Salary for the period commencing on the day after his
Termination Date and ending on the last day of the month in which the
Termination Date occurs; any such amount shall be paid to Executive in a cash
lump sum payment on the 60th day following the Termination Date, but only if the
Waiver and Release has been timely executed and returned and the revocation
period has expired.
     (b) Health and Dental Coverage.
          (1) The Company shall provide to Executive and his covered dependents,
if any, coverage as in effect for Executive on the date immediately prior to the
Termination Date under the Company’s group health plan and group dental plan for
a period of 24 months following the Termination Date; provided, however,
Executive and his covered dependents, if any, shall not be required to pay any
portion of the premium cost to retain such coverages except that the cost of
such coverages will be imputed as income and reported as wages to Executive in
the event that Company maintains a self-funded group health plan and/or group
dental plan and such Company-provided coverage would otherwise be discriminatory
within the meaning of Code Section 105(h). In all other respects shall be
treated the same as other participants under the terms of such plans.
          (2) Thereafter, Executive and his covered dependents, if any, shall be
entitled to elect continuation coverage under such plans pursuant to COBRA and
the Company’s procedures for COBRA administration (“COBRA Coverage”). In the
event that COBRA coverage is elected, (i) the COBRA time period shall not be
reduced by the post-termination continuation coverage provided pursuant to
Section 6(b)(1) and (ii) Executive (and his covered dependents, if any) must pay
the full COBRA premium rates as effective during the COBRA Coverage period. (In
the event Executive does not satisfy the Waiver and Release requirement, he and
his covered dependents, if any, shall be entitled to only COBRA Coverage after
his Termination Date.)
          (3) In the event of any change to the group health plan or group
dental plan following the Termination Date, Executive shall be treated
consistently with Senior Officers of the Company (or its successor) with respect
to the terms and conditions of coverage and other substantive provisions of the
plan; provided, however, no participant contributions shall be required from
Executive (and his covered dependents, if any)

5



--------------------------------------------------------------------------------



 



unless COBRA Coverage is in effect. Notwithstanding the foregoing provisions of
this Section 6(b)(3), the coverage of Executive (and his dependents, if any)
under such health and/or dental plans maintained by the Company shall terminate
in the event that Executive becomes employed by another for-profit employer
which maintains a group health plan or plans for its employees providing group
health coverage or group dental coverage, as applicable; provided, however, any
COBRA Coverage shall not be terminated unless and until permitted under COBRA.
For purposes of the preceding sentence, (i) the coverage of Executive (and his
dependents, if any) under the health and/or dental plans maintained by the
Company shall not terminate until Executive becomes eligible to participate in
such group health and group dental coverage of another for-profit employer and
(ii) personal coverage obtained by Executive other than through employment or
coverage available by reason of Executive’s performance of services as an
independent contractor shall not be considered.
          (4) The Company-provided coverage and the COBRA Coverage above shall
be provided in a manner that is intended to either comply with Code Section 409A
or satisfy an exception to Code Section 409A, and therefore not be treated as an
arrangement providing for nonqualified deferred compensation that is subject to
taxation under Code Section 409A, as determined by the Company in its
discretion, including (1) providing such benefits on a nontaxable basis to
Executive, (2) providing for the reimbursement of covered expenses incurred
during the time period during which Executive would be entitled to continuation
coverage under a group health plan of the Company in accordance with Code
Section 4980B (i.e., COBRA Coverage), (3) providing that such benefits
constitute the reimbursement or provision of in-kind benefits payable at a
specified time or pursuant to a fixed schedule as permitted under Code
Section 409A and the authoritative guidance thereunder, and/or (4) such other
manner as determined by the Company in compliance with Code Section 409A.
     (c) No Benefits. In the event that (i) Executive voluntarily resigns or
otherwise voluntarily terminates his own employment at any time, in either case
without Good Reason, (ii) his employment is terminated by the Company for Cause,
or (iii) his employment is terminated due to his death or disability, then the
Company shall have no obligation to provide any severance benefits under
Section 6(a) or Section 6(b)(1). In any such event, Executive and his covered
dependents, if any, shall be entitled to only COBRA Coverage after his
Termination Date.
     (d) Waiver and Release. Notwithstanding any provision of the Agreement to
the contrary, in order to receive the severance benefits payable under any of
Section 6(a) Section 6(b)(1), or Section 7, as applicable, Executive must first
execute an appropriate waiver and release agreement (substantially in the form
attached hereto as Appendix C) (the “Waiver and Release”) whereby Executive
agrees to release and waive, in return for such severance benefits, any claims
that he may have against the Company including, without limitation for unlawful
discrimination (including, without limitation, any claims for discrimination
under any federal or state statute or regulation); provided, however, such
Waiver and Release shall not release any claim or cause of action by or on
behalf of Executive for any payment or vested benefit that is due under either
the Agreement or any employee benefit plan or program of the Company until fully
paid prior to the receipt

6



--------------------------------------------------------------------------------



 



thereof. Executive shall have 21 days after receipt of the Waiver and Release to
consider and timely execute and return it to the Company. After return,
Executive shall have an additional seven days in which he can revoke the Waiver
and Release; thereafter, the Waiver and Release shall be irrevocable. The
Company shall provide the Waiver and Release to Executive no later than five
days after his Termination Date. If the Waiver and Release is not timely
executed and returned, or it is revoked within the seven-day revocation period,
no benefits shall be paid under any of Section 6(a), Section 6(b)(1), or
Section 7.
     (e) No Duplication. The severance payments provided under the Agreement
shall supersede and replace any severance payments under any severance pay plan
that the Company or any Affiliate maintains for employees generally.
Notwithstanding the preceding sentence, in the event that a severance payment
under the Agreement would constitute a change in the form or timing of payment
under Code Section 409A of any severance benefit otherwise payable to Executive
under any other plan or other arrangement, then the portion of the severance
payment payable under the Agreement that is equal to the amount payable under
such other severance arrangement shall be paid in the form, and at the time,
applicable under such other severance arrangement and, in such event, any excess
severance payment as determined under the Agreement shall be paid in the time
and form as specified in the Agreement.
7. Severance Benefits Upon Certain Terminations Following a Change in Control.
Except in the event of termination of Executive’s employment (i) due to
Executive’s death or Disability, (ii) due to Executive’s voluntary resignation
or termination, in either case without Good Reason other than his Retirement,
(iii) by the Company for Cause, or (iv) prior to a Change in Control under the
circumstances and within the time limits provided in Section 6, and subject to
the Waiver and Release requirement described in Section 6(d) and the forfeiture
provision in Section 16, Executive’s right to compensation and benefits for
periods after the Termination Date and after a Change in Control shall be
determined in accordance with this Section 7, as follows:
     (a) The provisions of this Section 7 shall not apply unless (a) there shall
have been a Change in Control during the Term of Employment, and (b) Executive’s
employment with the Company shall have been terminated for any reason other than
Cause by the Company within two years after the date of such Change in Control,
or Executive shall have terminated his employment from the Company for Good
Reason or his Retirement within two years after the date of such Change in
Control.
     (b) If the Company terminates Executive’s employment with the Company for
any reason other than Cause, or if Executive terminates his employment with the
Company for Good Reason or his Retirement prior to the second anniversary of a
Change in Control, then Executive’s severance benefits shall be determined in
accordance with the provisions of Section 6, after taking into account the
modifications in this Section 7, as follows:

7



--------------------------------------------------------------------------------



 



          (1) the Severance Multiplier for purposes of determining the amount of
the Additional Payment under Section 6(a)(1) shall be three; such Additional
Payment shall be paid to Executive in a lump sum cash payment on the 60th day
following the Termination Date, but only if the Waiver and Release has been
timely executed and returned and the revocation period has expired;
          (2) a portion of his annual incentive bonus equal to the annual
incentive bonus as provided in Section 2(b) based on actual performance,
multiplied by a fraction, the numerator of which equals the number of days from
the commencement of the year in which such termination occurs through the
Termination Date, and the denominator of which equals 365; any such annual
incentive bonus shall be paid in a cash lump sum on the normal bonus payment
date for other Company executives whose employment has continued, and in no
event later than the end of the year following the year in which the Termination
Date occurs, but only if the Waiver and Release has been timely executed and
returned and the revocation period has expired;
          (3) if his Termination Date occurs after the end of the Company’s
fiscal year and prior to the payment of his annual incentive bonus for such
year, the same annual incentive bonus to which he would have been entitled had
his employment continued through the normal bonus payment date, if any; such
annual incentive bonus shall be paid in a cash lump sum on the normal bonus
payment date for other Company executives whose employment has continued, and in
no event later than the end of the year in which the Termination Date occurs,
but only if the Waiver and Release has been timely executed and returned and the
revocation period has expired;
          (4) his Base Salary for the period commencing on the day after his
Termination Date and ending on the last day of the month in which the
Termination Date occurs; any such amount shall be paid to Executive in a lump
sum cash payment on the 60th day following the Termination Date, but only if the
Waiver and Release has been timely executed and returned and the revocation
period has expired;
          (5) group health and dental benefits under Section 6(b)(1) shall be
provided for 36 months from the Termination Date, provided Executive complies
with the otherwise applicable requirements of Section 6 (such benefits described
in this Section 7(b)(5) herein referred to as “Continuation Coverage”);
          (6) the Continuation Coverage shall be provided in a manner that is
intended to either comply with Code Section 409A or satisfy an exception to Code
Section 409A, and therefore not treated as an arrangement providing for
nonqualified deferred compensation that is subject to taxation under Code
Section 409A, as determined by the Company in its discretion, including
(1) providing such benefits on a nontaxable basis to Executive, (2) in the case
of group health and dental benefits, providing for the reimbursement of covered
expenses incurred during the time period during which Executive would be
entitled to continuation coverage under a group health plan of the Company in
accordance with Code Section 4980B (i.e., COBRA coverage), (3) providing that
such benefits constitute the reimbursement or provision of in-kind benefits
payable at a specified time or pursuant to a fixed schedule as permitted under

8



--------------------------------------------------------------------------------



 



Code Section 409A and the authoritative guidance thereunder, and/or (4) such
other manner as determined by the Company in compliance with Code Section 409A;
          (7) In determining whether Executive has Good Reason to terminate his
employment with the Company following a Change in Control, there shall also be
treated as events of Good Reason:
               (A) the events described in clause D of the definition of Good
Reason without regard to whether such changes apply to Senior Officers on the
same basis;
               (B) the taking of any action by the Company which would adversely
affect Executive’s participation in or materially reduce his benefits under or
deprive Executive of any material fringe benefit enjoyed by him at the time of a
Change in Control, or the failure by the Company to provide Executive with the
number of hours of paid time off to which he was entitled in accordance with the
Company policies in effect at the time of a Change in Control;
               (C) any loss of significant authority, power or control over that
exercised by Executive immediately prior to the Change in Control (including a
change in superior to whom Executive reports);
               (D) if the Company becomes a division, a wholly or majority-owned
subsidiary or other similar captive entity of another person or entity or
combination thereof (i.e. of a “parent”); and if Executive is not placed in the
identical or equivalent position within the parent person or entity, then such
occurrence will be deemed to be an assignment of duties materially inconsistent
with Executive’s position as described above thereby constituting Good Reason;
and
               (E) any failure by the Company to continue in effect any plan or
arrangement to receive securities of the Company (including any plan or
arrangement to receive and exercise stock options, stock appreciation rights,
restricted stock or grants thereof or to acquire stock or other securities of
the Company) in which Executive is participating at the time of a Change in
Control (unless substitute plans or arrangements are implemented and continued
providing Executive with substantially similar benefits with respect to the
Company’s successor after a Change in Control) (hereinafter referred to as
“Securities Plans”) or the taking of any action by the Company which would
adversely affect Executive’s participation in or materially reduce his benefits
under any such Securities Plan.
     (c) Expenses. The Company shall pay to Executive all reasonable legal fees
and expenses incurred by him as a result of the termination of his employment
after a Change in Control other than by the Company for Cause or by reason of
death incurred in contesting or disputing any such termination or in seeking to
obtain or enforce any right or benefit provided by Section 7 of the Agreement,
provided Executive establishes that his termination was covered by the
provisions of this Section 7. Such reimbursements or payments shall be made upon
Executive’s substantiation of such legal expenses;

9



--------------------------------------------------------------------------------



 



provided, however, that in no event shall reimbursement be made later than the
end of the year following the year in which Executive incurs the expenses.
     (d) No Benefits. In the event that (i) Executive voluntarily resigns or
otherwise voluntarily terminates his own employment at any time, in either case
without Good Reason, (ii) his employment is terminated by the Company for Cause
or (iii) his employment is terminated due to his death or Disability, then the
Company shall have no obligation to provide any severance benefits under
Section 7. In any such event, Executive and his covered dependents, if any,
shall be entitled to only COBRA Coverage after his Termination Date.
     (e) Legal Fees and Dispute Resolution. In the event that following a Change
in Control the employment of Executive is terminated for Cause for a reason set
out in Section 39, the Company will advance reasonable legal fees to Executive
in the event Executive contests such termination for Cause. Notwithstanding the
provisions of Section 28 otherwise requiring arbitration, Executive may at his
election contest whether Cause exists by means of litigation but only in courts
within Houston, Harris County, Texas. No legal fees are to be advanced to cover
the costs of Executive’s presentation of the matter to the Board as described in
Section 39. Executive shall prepare a written estimate of legal fees expected to
be incurred in the following 90 days and submit same to the Company; such
estimated amount shall be paid by the Company to Executive within 10 days of
receipt of the written estimate. At the end of the 90 days, and each 90 days
thereafter, Executive shall prepare and submit a subsequent written estimate and
copies of paid invoices for legal services rendered during such 90-day period;
such subsequent estimate shall include an offset in the event estimated fees for
the preceding 90-day period exceeded actual fees incurred. The Company agrees to
pay such subsequent estimates within 10 days of receipt of same. Within 10 days
of resolution of the matter, Executive will submit an appropriate accounting of
actual and estimated expenses and refund to the Company any amount by which the
estimated fees exceeded the actual fees incurred. Unless the Executive
substantially prevails in the matter, Executive will reimburse the Company for
all amounts advanced hereunder within 10 days of resolution of the matter.
8. Notice of Termination. Any termination by the Company or Executive of his
employment from the Company shall be communicated by Notice of Termination to
the other Party hereto. For purposes of the Agreement, the term “Notice of
Termination” means a written notice which indicates the specific termination
provision of the Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.
9. Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under the Agreement by seeking other employment or in any
other manner.

10



--------------------------------------------------------------------------------



 



10. Confidential Information.
     (a) Access to Confidential Information and Specialized Training. In
connection with his employment and continuing on an ongoing basis during
employment, the Company agrees to give Executive access to Confidential
Information (as defined below) (including, without limitation, Confidential
Information of the Company’s Affiliates and subsidiaries), which Executive did
not have access to or knowledge of before Executive’s employment with the
Company. Executive acknowledges and agrees that, as between the Parties, all
Confidential Information is and shall remain the exclusive property of the
Company and that all Confidential Information is confidential and a valuable,
special and unique asset of the Company that gives the Company an advantage over
its actual and potential, current and future competitors. Executive further
acknowledges and agrees that Executive shall preserve and protect all
Confidential Information from unauthorized disclosure or unauthorized use, that
certain Confidential Information may constitute “trade secrets” under applicable
laws and, that unauthorized disclosure or unauthorized use of the Company’s
Confidential Information would irreparably injure the Company.
The Company agrees to provide Executive with initial and ongoing Specialized
Training, which Executive does not have access to or knowledge of before the
execution of the Agreement, and the Company agrees to continue providing such
Specialized Training on an ongoing basis during employment. “Specialized
Training” includes the training the Company provides to Executive that is unique
to its business and enhances Executive’s ability to perform his job duties
effectively, which includes, without limitation, orientation training; sales
methods/techniques training; operation methods training; and computer and
systems training.
     (b) Agreement Not to Use or Disclose Confidential Information. Both during
the term of Executive’s employment and after the termination of Executive’s
employment for any reason (including wrongful termination), Executive shall hold
all Confidential Information in strict confidence, and shall not use any
Confidential Information except for the benefit of the Company, in accordance
with the duties assigned to Executive. Executive shall not, at any time (either
during or after the term of Executive’s employment), disclose any Confidential
Information to any person or entity (except other employees of the Company who
have a need to know the information in connection with the performance of their
employment duties), without the prior written consent of the Board, or permit
any other person in the Executive’s immediate family (which shall mean the
spouse and children of the Executive) to do so; provided, however, Executive may
make such disclosures to third parties where the disclosure is made during the
Employment Period to third parties who have executed confidentiality agreements
acceptable to the Company. Executive shall take reasonable precautions to
protect the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored). The Agreement applies to all Confidential Information,
whether now known or later to become known to Executive.

11



--------------------------------------------------------------------------------



 



     (c) Agreement to Refrain from Derogatory Statements. Executive shall
refrain, both during the employment relationship and after the employment
relationship terminates, from publishing any oral or written statements about
the Company or any of its Affiliates’ directors, officers, employees, agents,
investors or representatives that are untruthful and harmful to the business
interest or reputation of the Company or any of its Affiliates; or that disclose
private or confidential information about the Company or any of its Affiliates’
business affairs, directors, officers, employees, agents, investors or
representatives; or that constitute an intrusion into the seclusion or private
lives of the Company or any of its Affiliates’ directors, officers, employees,
agents, investors or representatives; or that give rise to negative publicity
about the private lives of such directors, officers, employees, agents,
investors or representatives; or that place such directors, officers, employees,
agents, investors or representatives in a false light before the public; or that
constitute a misappropriation of the name or likeness of such directors,
officers, employees, agents, investors or representatives. A violation or
threatened violation of this prohibition may be enjoined. This Section does not
apply to communications with regulatory authorities or other communications
protected or required by law. The Company shall refrain, both during the
employment relationship and after the employment relationship terminates, from
publishing any oral or written statements about Executive that are untruthful
and harmful to the business interest or reputation of Executive.
     (d) Definition of Confidential Information. As used in the Agreement, the
term “Confidential Information” shall mean any information or material known to
or used by or for the Company or an Affiliate (whether or not owned or developed
by the Company or an Affiliate and whether or not developed by Executive) that
is not generally known to any person not employed by or acting as a director or
consultant to the Company or its Affiliates. Confidential Information includes,
but is not limited to, the following: all trade secrets of the Company or an
Affiliate; all non-public information that the Company or an Affiliate has
marked as confidential or has otherwise described to Executive (either in
writing or orally) as confidential; all non-public information concerning the
Company’s or Affiliate’s products, services, prospective products or services,
research, product designs, prices, discounts, costs, marketing plans, marketing
techniques, market studies, test data, customers, customer lists and records,
suppliers and contracts; all business records and plans; all personnel files;
all financial information of or concerning the Company or an Affiliate; all
information relating to the Company’s operating system software, application
software, software and system methodology, hardware platforms, technical
information, inventions, computer programs and listings, source codes, object
codes, copyrights and other intellectual property; all technical specifications;
any proprietary information belonging to the Company or an Affiliate; all
computer hardware or software manuals of the Company or an Affiliate; all
Company or Affiliate training or instruction manuals; and all Company or
Affiliate data and all computer system passwords and user codes.
11. Duty to Return Company Documents and Property. Upon the termination of
Executive’s employment with the Company, for any reason whatsoever, Executive
shall immediately return and deliver to the Company any and all papers, books,
records, documents, memoranda and manuals, e-mail, electronic or magnetic
recordings or data,

12



--------------------------------------------------------------------------------



 



including all copies thereof, belonging to the Company, relating to its business
or containing Confidential Information, in Executive’s possession, whether
prepared by Executive or others. If at any time after the Employment Period,
Executive determines that he has any Confidential Information in his possession
or control, Executive shall immediately return to the Company all such
Confidential Information in his possession or control, including all copies and
portions thereof.
12. Employee Developments.
     (a) Assignment of Employee Developments. Executive hereby assigns to the
Company, without additional compensation, all right, title and interest
Executive has in and to any Employee Developments. If copyright protection is
available for any Employee Development, such Employee Development will be
considered a “work for hire” as that term is defined under copyright law and
will be the exclusive property of the Company.
     (b) Executive Duties. During and after Executive’s employment with the
Company, Executive shall, without additional compensation: (i) promptly disclose
to the Company any Employee Development, specifically identifying any
inventions, improvements or other portions of the Employee Development that are
potential patentable or susceptible to protection as a trade secret;
(ii) execute and deliver any and all applications, assignments, documents, and
other instruments that the Company shall deem necessary to protect the right,
title and interest of the Company or its designee in or to any Employee
Development; (iii) reasonably cooperate and assist in providing information for
making and completing regulatory and other filings in connection with any
Employee Development; (iv) reasonably cooperate and assist in providing
information for or participating in any action, threatened action, or considered
action relating to any Employee Development; and (v) take any and all other
actions as the Company may otherwise require with respect to any Employee
Development.
     (c) Third Party Obligations. Executive acknowledges that the Company from
time to time may have agreements with other persons or entities which impose
obligations or restrictions on the Company regarding development-related work
made during the course of work thereunder or regarding the confidential nature
of such work. Executive agrees to be bound by all such obligations and
restrictions and to take all action necessary to discharge the obligations of
the Company.
     (d) Definition of Employee Developments. As used in this Agreement, the
term “Employee Developments” shall mean all inventions, ideas, and discoveries
(whether patentable or not), designs, products, processes, procedures, methods,
developments, formulae, techniques, analyses, drawings, notes, documents,
information, materials, and improvements, including, but not limited to,
computer programs and related documentation, and all intellectual property
rights therein, made, conceived, developed, or prepared, in whole or in part, by
Executive during the course of employment with the Company, alone or with
others, whether or not during work hours or on Company’s premises, which are
(i) within the scope of business operations of Company, or a reasonable or
contemplated expansion thereof, (ii) related to any

13



--------------------------------------------------------------------------------



 



Company or Affiliate work or project, present, past or contemplated,
(iii) created with the aid of Company’s materials, equipment, facilities or
personnel, or (iv) based upon information to which Executive has access as a
result of or in connection with his employment with Company. Executive
recognizes that all ideas, inventions, and discoveries of the type described in
this Section 12(d), conceived or made by Executive alone or with others within
one year after termination of employment (voluntary or otherwise), are likely to
have been conceived in significant part either while employed by the Company or
as a direct result of knowledge Executive had of proprietary information or
Confidential Information. Accordingly, Executive agrees that such ideas,
inventions or discoveries shall be presumed to have been conceived during his
employment with the Company, unless and until the contrary is clearly
established by Executive, and shall be treated as Employee Developments
hereunder.
13. Non-Solicitation Restriction. To protect the Confidential Information, and
in the event of Executive’s termination of employment for any reason whatsoever,
whether by Executive or the Company, it is necessary to enter into the following
restrictive covenants, which are ancillary to the enforceable promises between
the Company and Executive in Sections 10 through 12 of the Agreement. Executive
hereby covenants and agrees that he will not, directly or indirectly, either
individually or as a principal, partner, agent, consultant, contractor,
employee, or as a director or officer of any corporation or association, or in
any other manner or capacity whatsoever, except on behalf of the Company or an
Affiliate, solicit business, or attempt to solicit business, in products or
services competitive with any products or services sold (or offered for sale) by
the Company or any Affiliate, from the Company’s or Affiliate’s customers or
prospective customer, or those individuals or entities with whom the Company or
Affiliate did business during the Employment Period, including, without
limitation, the Company’s or Affiliate’s prospective or potential customers.
Subject to Section 17, the prohibition set forth in this Section 13 shall remain
in effect for a period of one year from the Termination Date for whatever
reason.
14. Non-Competition Restriction. Executive hereby covenants and agrees that
during his employment with the Company or any of its Affiliates, and for a
period of one year following the Termination Date, Executive will not, without
the prior written consent of the Board, participate in any capacity in which
Executive would perform any duties similar to those performed while at the
Company or an Affiliate, directly or indirectly (whether as proprietor,
stockholder, director, partner, employee, agent, independent contractor,
consultant, trustee, beneficiary, or in any other capacity), with any
Competitor; provided, however, Executive shall not be deemed to be participating
with a Competitor solely by virtue of his ownership or not more than one percent
(1%) of any class of stock or other securities which are publicly traded on a
national securities exchange or in a recognized over-the-counter market. For
purposes of this Agreement, “Competitor” means an individual, partnership, firm,
corporation or other business organization or entity that materially competes
with a significant business owned or operated by the Company or one of its
Affiliates.
15. Non-Recruitment Restriction. Executive agrees that during his employment
with the Company or any of its Affiliates, and for a period of one year from the

14



--------------------------------------------------------------------------------



 



Termination Date for whatever reason, Executive will not, either directly or
indirectly, or by acting in concert with others, solicit or influence any
employee of the Company or any Affiliate to terminate or reduce his or her
employment with the Company or any Affiliate. In the event any such employee
shall take such action after communicating with Executive at a time when
Executive is no longer employed by the Company, a presumption of recruitment
shall apply unless Executive conclusively demonstrates to the contrary.
16. Forfeiture of Severance Payment. A “Forfeiture Event” for purposes of the
Agreement will occur if (a) Executive violates any of the covenants or
restrictions contained in Sections 13 through 15, or (b) the Company learns of
facts within two years following Executive’s Termination Date that, if had been
known by the Reporting Authority as of the Termination Date, would have resulted
in the termination of Executive’s employment hereunder for Cause. In the event
of a Forfeiture Event, within 30 days of being notified by the Company in
writing of the Forfeiture Event, Executive shall pay to the Company the full the
amount of the severance payment received by Executive pursuant to
Section 6(a)(1), or such lesser amount as shall be determined to be the maximum
reasonable and enforceable amount by a court or arbitrator. The provisions of
this Section 16 are in addition to any forfeiture provisions of other Company
plans, programs or agreements applicable to the Executive. Executive
specifically recognizes and affirms that this Section 16 is a material part of
the Agreement without which the Company would not have entered into the
Agreement. Executive further covenants and agrees that should all or any part or
application of this Section 16 be held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction or arbitrator in an
action between Executive and the Company, then Executive shall promptly pay to
the Company the amount of the severance payment received by Executive pursuant
to Section 6(a)(1), or such lesser amount as shall be determined to be the
maximum reasonable and enforceable amount by a court or arbitrator, as
applicable.
17. Tolling. If Executive violates any of the restrictions contained in
Sections 10 through 16, the restrictive period will be suspended and will not
run in favor of Executive from the time of the commencement of any violation
until the time when Executive cures the violation to the Company’s reasonable
satisfaction.
18. Reformation. If a court or arbitrator concludes that any time period or the
geographic area specified in any restrictive covenant in Sections 10 through 16
is unenforceable, then the time period will be reduced by the number of months,
or the geographic area will be reduced by the elimination of the overbroad
portion, or both, so that the restrictions shall be enforced in the geographic
area and for the time to the full extent permitted by law.
19. Conflicts of Interest. In keeping with his fiduciary duties to the Company,
Executive hereby agrees that he shall not become involved in a conflict of
interest, or upon discovery thereof, allow such a conflict to continue at any
time during the Employment Period. Moreover, Executive agrees that he shall
immediately disclose to the Reporting Authority any known facts which might
involve a conflict of interest of which the Reporting Authority is not aware.

15



--------------------------------------------------------------------------------



 



Executive and the Company recognize and acknowledge that it is not possible to
provide an exhaustive list of actions or interests which may constitute a
“conflict of interest.” Moreover, the Company and Executive recognize there are
many borderline situations. In some instances, full disclosure of facts by
Executive to the Reporting Authority may be all that is necessary to enable the
Company to protect its interests. In others, if no improper motivation appears
to exist and the Company’s interests have not demonstrably suffered, prompt
elimination of the outside interest may suffice. In egregious and material
instances it may be necessary for the Company to terminate Executive’s
employment for Cause; provided, however, Executive cannot be terminated for
Cause hereunder unless the Company first provides Executive with notice and a
reasonable opportunity to cure such conflict of interest pursuant to the same
procedures as set forth in clause (E) of the definition of Cause.
Executive hereby agrees that any interest in, connection with, or benefit from
any outside activities, particularly commercial activities, which interest could
adversely affect the Company or any Affiliate, involves a possible conflict of
interest. Circumstances in which a conflict of interest on the part of Executive
would or might arise, and which should be reported to the Reporting Authority,
include, but are not limited to, any of the following:
     (a) Ownership of more than a de minimis interest in any lender, supplier,
contractor, customer or other entity with which Company or any Affiliate does
business;
     (b) Intentional misuse of information, property or facilities to which
Executive has access in a manner which is demonstrably and materially injurious
to the interests of the Company or any Affiliate, including its business,
reputation or goodwill; or
     (c) Materially trading in products or services connected with products or
services designed or marketed by or for the Company or any Affiliate.
20. Remedies. Executive acknowledges that the restrictions contained in
Sections 10 through 19, in view of the nature of the Company’s business, are
reasonable and necessary to protect the Company’s legitimate business interests,
and that any violation of the Agreement would result in irreparable injury to
the Company. In the event of a breach or a threatened breach by Executive of any
provision of Sections 10 through 19, the Company shall be entitled to a
temporary restraining order and injunctive relief restraining Executive from the
commission of any breach, and to recover the Company’s attorneys’ fees, costs
and expenses related to the breach or threatened breach. Nothing contained in
the Agreement shall be construed as prohibiting the Company from pursuing any
other remedies available to it for any such breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys’ fees,
and costs. These covenants and disclosures shall each be construed as
independent of any other provisions in the Agreement, and the existence of any
claim or cause of action by Executive against the Company, whether predicated on
the Agreement or otherwise, shall not constitute a defense to the enforcement by
the Company of such covenants and agreements.

16



--------------------------------------------------------------------------------



 



21. Withholdings: Right of Offset. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to the Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal employee deductions made
with respect to the Company’s employees generally, and (c) any advances made to
Executive and owed to the Company.
22. Nonalienation. The right to receive payments under the Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by Executive, his dependents or beneficiaries,
or to any other person who is or may become entitled to receive such payments
hereunder. The right to receive payments hereunder shall not be subject to or
liable for the debts, contracts, liabilities, engagements or torts of any person
who is or may become entitled to receive such payments, nor may the same be
subject to attachment or seizure by any creditor of such person under any
circumstances, and any such attempted attachment or seizure shall be void and of
no force and effect.
23. Incompetent or Minor Payees. Should the Reporting Authority determine, in
its discretion, that any person to whom any payment is payable under the
Agreement has been determined to be legally incompetent or is a minor, any
payment due hereunder, notwithstanding any other provision of the Agreement to
the contrary, may be made in any one or more of the following ways: (a) directly
to such minor or person; (b) to the legal guardian or other duly appointed
personal representative of the person or estate of such minor or person; or
(c) to such adult or adults as have, in the good faith knowledge of the
Reporting Authority, assumed custody and support of such minor or person; and
any payment so made shall constitute full and complete discharge of any
liability under the Agreement in respect to the amount paid.
24. Indemnification. THE COMPANY SHALL, TO THE FULL EXTENT PERMITTED BY LAW,
INDEMNIFY AND HOLD HARMLESS EXECUTIVE FROM AND AGAINST ANY AND ALL LIABILITY,
COSTS AND DAMAGES ARISING FROM HIS SERVICE AS AN EMPLOYEE, OFFICER OR DIRECTOR
OF THE COMPANY OR ITS AFFILIATES, SPECIFICALLY INCLUDING LIABILITY, COSTS AND
DAMAGES THAT ARISE IN WHOLE OR IN PART FROM ANY NEGLIGENCE OR ALLEGED NEGLIGENCE
OF EXECUTIVE, EXCEPT, HOWEVER, TO THE EXTENT THAT ANY SUCH LIABILITY, COST OR
DAMAGE RESULTED FROM AN ACT OR OMISSION BY EXECUTIVE THAT CONSTITUTES GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON HIS PART. Executive shall also be provided
directors’ and officers’ liability insurance and any contractual indemnification
provided to Senior Officers at any given time. To the full extent permitted by
Delaware law, the Company shall retain counsel to defend Executive, or shall
advance legal fees and expenses to Executive for counsel selected by Executive,
in connection with any litigation or proceeding related to his service as an
employee, officer and director of the Company or any Affiliate within 20 days
after receipt by the Company of a written request for such advance. Such request
shall include an itemized list of the costs and expenses and an undertaking by
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified

17



--------------------------------------------------------------------------------



 



against such costs and expenses. This Section 24 shall be in addition to, and
shall not limit in any way, the rights of Executive to any other indemnification
from the Company, as a matter of law, contract or otherwise.
25. Severability. It is the desire of the parties hereto that the Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction or
arbitrator (pursuant to Section 28), the parties hereby agree and consent that
such provision shall be reformed to create a valid and enforceable provision to
the maximum extent permitted by law; provided, however, if such provision cannot
be reformed, it shall be deemed ineffective and deleted herefrom without
affecting any other provision of the Agreement. The Agreement should be
construed by limiting and reducing it only to the minimum extent necessary to be
enforceable under then applicable law.
26. Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement and not
to any particular provision hereof. The masculine gender is intended to include
the feminine gender.
27. Choice of Law. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW.
28. Arbitration. Subject to Section 20, any dispute or other controversy other
than as provided in Section 7(e) (hereafter a “Dispute”) arising under or in
connection with the Agreement, whether in contract, in tort, statutory or
otherwise, shall be finally and solely resolved by binding arbitration in Harris
County, Texas, administered by the American Arbitration Association (the “AAA”)
in accordance with the Commercial Dispute Resolution Rules of the AAA, this
Section 28 and, to the maximum extent applicable, the Federal Arbitration Act.
Such arbitration shall be conducted by a single arbitrator (the “Arbitrator”).
If the parties cannot agree on the choice of an Arbitrator within 30 days after
the Dispute has been filed with the AAA, then the Arbitrator shall be selected
pursuant to the Employment Dispute Resolution Rules of the AAA. The Arbitrator
may proceed to an award notwithstanding the failure of any party to participate
in such proceedings. The prevailing party in the arbitration proceeding may be
entitled to an award of reasonable attorneys’ fees incurred in connection with
the arbitration in such amount, if any, as determined by the Arbitrator in his
discretion. The costs of the arbitration shall be borne equally by the parties
unless otherwise determined by the Arbitrator in his discretion.
To the maximum extent practicable, an arbitration proceeding hereunder shall be
concluded within 180 days of the filing of the Dispute with the AAA. The
Arbitrator may allow discovery in its discretion but shall be mindful of the
Parties’ goal of settling disputes in the most efficient manner possible. The
Arbitrator shall be empowered to impose sanctions and to take such other actions
as the Arbitrator deems necessary to the

18



--------------------------------------------------------------------------------



 



same extent a judge could impose sanctions or take such other actions pursuant
to the Federal Rules of Civil Procedure and applicable law. Each party agrees to
keep all Disputes and arbitration proceedings strictly confidential except for
disclosure of information required by applicable law which cannot be waived.
The award of the Arbitrator shall be (a) the sole and exclusive remedy of the
parties, and (b) final and binding on the parties hereto except for any appeals
provided by the Federal Arbitration Act. Only the district courts of Texas shall
have jurisdiction to enter a judgment upon any award rendered by the Arbitrator,
and the parties hereby consent to the personal jurisdiction of such courts and
waive any objection that such forum is inconvenient. This Section 28 shall not
preclude (i) the parties at any time from agreeing to pursue non-binding
mediation of the Dispute prior to arbitration hereunder or (ii) the Company from
pursuing the remedies available under Section 20 in any court of competent
jurisdiction.
29. Binding Effect: Third Party Beneficiaries. The Agreement shall be binding
upon and inure to the benefit of the parties hereto, and to their respective
heirs, executors, beneficiaries, personal representatives, successors and
permitted assigns hereunder, but otherwise the Agreement shall not be for the
benefit of any third parties.
30. Entire Agreement; Amendment and Termination. The Agreement contains the
entire agreement of the parties with respect to Executive’s employment and the
other matters covered herein; moreover, the Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
Parties hereto concerning the subject matter hereof, including the Employment
Agreement dated November 1, 2002, and any amendments thereto. Notwithstanding
the foregoing, the indemnity agreement between the Company and Executive as of
the Effective Date shall continue in effect until otherwise amended or
superseded. The Agreement may be amended, waived or terminated only by a written
instrument that is identified as an amendment or termination hereto and that is
executed on behalf of both Parties.
31. Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder,
including but not limited to the rights and obligations set out in Sections 2, 5
through 7, 10 through 20, 24, 27, 28 and 34, shall survive any termination or
expiration of the Agreement.
32. Waiver of Breach. No waiver by either Party hereto of a breach of any
provision of the Agreement by any other Party, or of compliance with any
condition or provision of the Agreement to be performed by such other Party,
will operate or be construed as a waiver of any subsequent breach by such other
Party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either Party hereto to take any action by reason
of any breach will not deprive such Party of the right to take action at any
time while such breach continues.
33. Successors and Assigns. The Agreement shall be binding upon and inure to the
benefit of the Company and its Affiliates, and its and their successors, and
upon any person or entity acquiring, whether by merger, consolidation, purchase
of assets or

19



--------------------------------------------------------------------------------



 



otherwise, all or substantially all of the business and/or assets of the Company
or its successor. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform the Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, no such assumption shall relieve the Company of its
obligations hereunder.
The Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representative, executors, administrators, successors, and
heirs. In the event of the death of Executive while any amount is payable
hereunder including, without limitation, pursuant to Sections 2, 5, 6, and 7,
all such amounts, unless otherwise specifically provided herein, shall be paid
in accordance with the terms of the Agreement to the beneficiary designated by
Executive in a writing delivered to the Company, or if none, to Executive’s
surviving spouse if any, or if not, then to the personal representative of
Executive’s estate.
34. Notices. Each notice or other communication required or permitted under the
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other Party at the address for that Party set
forth below that Party’s signature on the Agreement, or at such other address as
the recipient has designated by Notice to the other Party. Either party may
change the address for notice by notifying the other party of such change in
accordance with this Section 34.
Each notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail shall be
deemed given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal),
or (b) by telecopy or facsimile shall be deemed given, received, and effective
on the date of actual receipt (with the confirmation of transmission being
deemed conclusive evidence of receipt, except where the intended recipient has
promptly notified the other Party that the transmission is illegible).
Nevertheless, if the date of delivery or transmission is not a business day, or
if the delivery or transmission is after 5:00 p.m. on a business day, the notice
or other communication shall be deemed given, received, and effective on the
next business day.
35. Executive Acknowledgment. Executive acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of the Agreement, (b) he has read the Agreement and understands its terms
and conditions, (c) he has had ample opportunity to discuss the Agreement with
his legal counsel prior to execution, and (d) no strict rules of construction
shall apply for or against the drafter or any other Party. Executive represents
that he is free to enter into the Agreement including, without limitation, that
he is not subject to any covenant not to compete that would conflict with his
duties under the Agreement.

20



--------------------------------------------------------------------------------



 



36. Intention to Comply with Code Section 409A. The Agreement is intended to
comply with Code Section 409A. Executive acknowledges that if any provision of
the Agreement (or of any award of compensation or benefits) would cause
Executive to incur any additional tax or interest under Code Section 409A and
accompanying Treasury regulations and other authoritative guidance, such
additional tax and interest shall solely be his responsibility.
Pursuant to Code Section 409A, any reimbursement of expenses made under the
Agreement (including reimbursement of health and dental expenses under
Sections 5 through 7, shall only be made for eligible expenses incurred during
the Term of Employment, and no reimbursement of any expense shall be made by the
Company after December 31st of the year following the calendar year in which the
expense was incurred. The amount eligible for reimbursement under the Agreement
during a taxable year may not affect expenses eligible for reimbursement in any
other taxable year, and the right to reimbursement under the Agreement is not
subject to liquidation or exchange for another benefit.
For purposes of Code Section 409A, each payment under this Agreement shall be
deemed to be a separate payment. Except as permitted under Code Section 409A,
any deferred compensation (within the meaning of Code Section 409A) payable to
Executive under the Agreement may not be reduced by, or offset against, any
amount owing by Executive to the Company or any of its Affiliates.
37. Six Month Delay. Notwithstanding any provision in the Agreement to the
contrary, if the payment of any benefit herein would be subject to additional
taxes and interest under Code Section 409A because the timing of such payment is
not delayed as provided in Code Section 409A for a “specified employee” (within
the meaning of Code Section 409A), then if Executive is a “specified employee,”
any such payment that Executive would otherwise be entitled to receive during
the first six months following the Termination Date shall be accumulated and
paid or provided, as applicable, within 10 days after the date that is six
months following the Termination Date, or such earlier date upon which such
amount can be paid or provided under Code Section 409A without being subject to
such additional taxes and interest such as, for example, upon the death of
Executive.
38. Counterparts. The Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both parties.
39. United States Foreign Corrupt Practices Act and Other Laws. Executive
represents that he has at all times complied with, and agrees that he shall at
all times comply with, in all material respects with all laws applicable to
Executive’s actions on behalf of the Company, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 U.S.C. 78 (the “FCPA”), as the FCPA may hereafter be amended, and/or its
successor statutes. If (i) Executive pleads

21



--------------------------------------------------------------------------------



 



guilty to or nolo contendere or admits civil or criminal liability under the
FCPA, or (ii) if a court finds that Executive has personal civil or criminal
liability under the FCPA, or (iii) if the Board reasonably determines, after
providing Executive, or his representative, an opportunity to present
information regarding the matter to the Board, that Executive took an action or
failed to take an action resulting, or that could reasonably be expected to
result, in the Company or any of its subsidiaries having civil or criminal
liability under the FCPA, and that Executive had knowledge that such activities
would give rise to such FCPA liability or knowledge of facts from which
Executive should have reasonably inferred that activities giving rise to such
FCPA liability had occurred or were likely to occur, such action or finding
shall constitute “Cause” for termination under this Agreement if the Board
determines by resolution that the actions or inactions by Executive in violation
of the FCPA were not taken in good faith or were not in compliance with all
policies of the Company applicable at the time of the action or inaction by
Executive.
40. No Previous Restrictive Agreements. Executive represents that, except as
disclosed in writing to the Company, he is not bound by the terms of any
agreement with any previous employer or other party to (a) refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of Executive’s employment by the Company or (b) refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. Executive further represents that his performance of all the terms of the
Agreement and his work duties for the Company does not, and will not, breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive in confidence or in trust prior to Executive’s employment
with the Company, and Executive will not disclose to the Company or induce the
Company to use any confidential or proprietary information or material belonging
to any previous employer or others.
41. Code Section 280G Gross-Up. If any payment or benefit to which Executive (or
any person on account of Executive) is entitled, whether under the Agreement or
otherwise by reason of his service to the Company or any of its Affiliates (a
“Payment”), constitutes a “parachute payment” within the meaning of Code
Section 280G, and as a result thereof Executive is subject to a tax under Code
Section 4999 (an “Excise Tax”), the Company shall pay to Executive, or to the
applicable tax authorities to which tax or related withholding payments are
required to be made, an additional amount (the “Make-Whole Amount”) which is
intended to make Executive whole for such Excise Tax.
     (a) The Make-Whole Amount shall be equal to (i) the aggregate amount of the
Excise Tax imposed on the Payments, plus (ii) the aggregate amount of all
interest, penalties, fines and additions to any tax which are imposed in
connection with the imposition of such Excise Tax, to the extent not
attributable to delay in payment by Executive, or failure by Executive to timely
apply the Make-Whole Amount to the payment of tax, plus (iii) all income,
excise, employment and other applicable taxes imposed on Executive under the
laws of any Federal, state or local government or taxing authority by reason of
the payments required under clauses (i) and (ii) and this clause (iii).

22



--------------------------------------------------------------------------------



 



     (b) For purposes of determining the Make-Whole Amount, Executive shall be
deemed to be taxed at the highest marginal rate under all applicable Federal,
state local, and foreign income tax laws for the year in which the Make-Whole
Amount is paid. The Make-Whole Amount payable with respect to an Excise Tax
shall be paid by the Company in a cash lump sum payment within 30 days after the
Payment with respect to which such Excise Tax relates is made.
     (c) All calculations under this Section 41 shall be made initially by the
Company and the Company shall provide written notice thereof to Executive within
30 days after the Payment is made. Upon request of Executive, the Company shall
provide Executive with sufficient tax and compensation data to enable Executive
or Executive’s tax advisor to independently make the calculations described in
subparagraph (a) above and the Company shall reimburse Executive for reasonable
fees and expenses incurred for any such verification.
     (d) If Executive gives written notice to the Company of any objection to
the results of the Company’s calculations within 60 days of Executive’s receipt
of written notice thereof, the dispute shall be referred for determination to
independent tax counsel selected by the Company and reasonably acceptable to
Executive (“Tax Counsel”). The Company shall pay all fees and expenses of such
Tax Counsel. Pending such determination by Tax Counsel, the Company shall pay
Executive the Make-Whole Amount as determined by it in good faith by the
Company. The Company shall pay Executive any additional amount determined by Tax
Counsel to be due under this Section 41 (together with interest thereon at a
rate equal to 120% of the Federal short-term rate determined under Code
Section 1274(d)) promptly after such determination.
     (e) The determination by Tax Counsel shall be made within 60 days of the
referral to it and shall be conclusive and binding upon all parties unless the
Internal Revenue Service, a court of competent jurisdiction, or such other duly
empowered governmental body or agency (a “Taxing Authority”) determines that
Executive owes a greater or lesser amount of Excise Tax with respect to any
Payment than the amount determined by Tax Counsel.
     (f) If a Taxing Authority makes a claim against Executive which, if
successful, would require the Company to make an additional payment under this
Section 41, beyond the payments already made (the “Additional Make-Whole
Amount”), Executive agrees to contest the claim with counsel reasonably
satisfactory to the Company, on request of the Company subject to the following
conditions:
          (1) Executive shall notify the Company of any such claim within
10 days of becoming aware thereof. In the event that the Company desires the
claim to be contested, it shall promptly (but in no event more than 30 days
after the notice from Executive or such shorter time as the Taxing Authority may
specify for responding to such claim) request Executive to contest the claim.
Executive shall not make any payment of any tax which is the subject of the
claim before Executive has given the notice or during the applicable period
thereafter unless Executive receives written instructions from the Company to
make such payment together with an advance of the

23



--------------------------------------------------------------------------------



 



Additional Make-Whole Amount, such amount to be determined as if it were an
Excise Tax, in which case Executive will act promptly in accordance with such
instructions.
          (2) If the Company so requests, Executive will contest the claim by
either paying the tax claimed and suing for a refund in the appropriate court or
contesting the claim in the United States Tax Court or other appropriate court,
as directed by the Company; provided, however, that any request by the Company
for Executive to pay the tax shall be accompanied by an advance from the Company
to Executive of the Additional Make-Whole Amount, such amount to be determined
as if it were an Excise Tax. If directed by the Company in writing Executive
will take all action necessary to compromise or settle the claim, but in no
event will Executive compromise or settle the claim or cease to contest the
claim without the written consent of the Company; provided, however, that
Executive may take any such action if Executive waives in writing Executive’s
right to a payment under this Section 41 for any amounts payable in connection
with such claim. Executive agrees to cooperate in good faith with the Company in
contesting the claim and to comply with any reasonable request from the Company
concerning the contest of the claim, including the pursuit of administrative
remedies, the appropriate forum for any judicial proceedings, and the legal
basis for contesting the claim. Upon request of the Company, Executive shall
take appropriate appeals of any judgment or decision that would require the
Company to make a payment under this Section 41. Provided that Executive is in
compliance with the provisions of this Section, the Company shall be liable for
and indemnify Executive against any loss in connection with, and all costs and
expenses, including attorneys’ fees, which may be incurred as a result of,
contesting the claim, and shall provide to Executive within 30 days after each
written request therefore by Executive reimbursement for all such costs and
expenses actually incurred by Executive as a result of contesting the claim.
     (g) If the Company declines to require Executive to contest the claim
within the applicable time period, or should a Taxing Authority finally
determine that an additional Excise Tax is owed, then the Company shall pay the
Additional Make-Whole Amount to Executive in a manner consistent with this
Section 41 with respect to any additional Excise Tax and any assessed interest,
fines, or penalties and shall pay such Additional Make-Whole Amount within the
30-day period prior to its due date. If any Excise Tax as calculated by the
Company or Tax Counsel, as the case may be, is finally determined by a Taxing
Authority to exceed the amount required to be paid under applicable law, then
Executive shall repay such excess to the Company within 30 days of such
determination; provided that such repayment shall be reduced by the amount of
any taxes paid by Executive on such excess which is not offset by the tax
benefit attributable to the repayment.
42. Severance Benefits Following Non-Renewal of Term of Agreement. In the event
that Executive or the Company terminates Executive’s employment within the first
10 days following the expiration of the Term of Employment following a notice by
the Company of nonrenewal of the Term of Employment other than by reason of
death or Disability and under circumstances such that no benefits are due to
Executive under either Section 6 or Section 7, then Executive shall be entitled
to (i) the benefits provided pursuant to Section 6 if the Termination Date is
not within the two-year period after a

24



--------------------------------------------------------------------------------



 



Change in Control, or (ii) the benefits provided pursuant to Section 7 if the
Termination Date is within the two-year period after a Change in Control, in
each such case as though termination of Executive’s employment was due to
Executive’s Retirement during the Term of Employment, provided that he complies
with the Waiver and Release requirements set out in Section 6(d). Such benefits
shall be provided at the time and in the form specified in the applicable
provisions of Section 6 or Section 7.
IN WITNESS WHEREOF, Executive has hereunto set his hand and Company has caused
the Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.
[Signature Page Follows]

25



--------------------------------------------------------------------------------



 



             
EXECUTIVE:
       
 
           
Signature:
  /s/ Robert L. Parker, Jr.
 
Robert L. Parker, Jr.        
 
           
Date:
  10/23/09        
 
            Address for Notices:        
 
                     
 
                     

              PARKER DRILLING COMPANY:        
 
           
By:
  /s/ Kirk Brassfield
 
Kirk Brassfield             Senior Vice President and Chief Financial Officer
 
           

Date: October 23, 2009
Address for Notices:
Parker Drilling Company
Attn: Chairman, Compensation Committee of the Board of Directors
5 Greenway Plaza
Suite 100
Houston, TX 77046

26



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
For purposes of the Agreement:
          (1) “AAA” means the American Arbitration Association.
          (2) “Additional Make-Whole Amount” is as defined in Section 41.
          (3) “Additional Payment” is as defined in Section 6 of the Agreement.
          (4) “Affiliate” means any entity which owns or controls, is owned or
controlled by, or is under common control with, the Company.
          (5) “Agreement” has the meaning given it in the first paragraph of the
Agreement.
          (6) “Arbitrator” is as defined in Section 28 of the Agreement.
          (7) “Base Salary” means such amount as specified in Section 2(a) and
as thereafter adjusted.
          (8) “Board” means the Board of Directors of the Company.
          (9) “Business Combination” is as defined in the definition of Change
in Control.
          (10) In addition to the matters set forth in Section 39, “Cause” means
any of the following:
               (A) Executive’s conviction by a court of competent jurisdiction
as to which no further appeal can be taken of a crime involving moral turpitude
or a felony or entering the plea of nolo contendere to such crime by Executive;
               (B) the commission by Executive of a material or intentional act
of fraud upon the Company or any Affiliate;
               (C) the material misappropriation of funds or property of the
Company or any Affiliate by Executive;
               (D) the knowing engagement by Executive without the written
approval of the Board, in any material activity which directly competes with the
business of the Company or any Affiliate, or which would directly result in a
material injury to the business or reputation of the Company or any Affiliate;
or
               (E) (i) material breach by Executive during the Employment Period
of any of Sections 10 through 15, or Section 19, or (ii) the willful, material
and

A-1



--------------------------------------------------------------------------------



 



repeated nonperformance of Executive’s duties to the Company or any Affiliate
(other than by reason of Executive’s illness or incapacity), but Cause shall not
exist under this clause (E)(i) or (E)(ii) until after written notice from the
Reporting Authority has been given to Executive of such material breach or
nonperformance (which notice specifically identifies the manner and sets forth
specific facts, circumstances and examples in which the Reporting Authority
reasonably believes that Executive has breached the Agreement or not
substantially performed his duties) and Executive has failed to cure such
alleged breach or nonperformance within a reasonable time period set by the
Reporting Authority, but in no event less than 30 business days after his
receipt of such notice; and, for purposes of this clause (E), no act or failure
to act on Executive’s part shall be deemed “willful” unless it is done or
omitted by Executive not in good faith and without his reasonable belief that
such action or omission was in the best interest of the Company (assuming
disclosure of the pertinent facts, any action or omission by Executive after
consultation with, and in accordance with the advice of, legal counsel
reasonably acceptable to the Company shall be deemed to have been taken in good
faith and to not be willful under the Agreement).
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Executive a letter from the Reporting
Authority stating that, in the good faith opinion of the Reporting Authority,
Executive was guilty of actions or omissions constituting Cause and specifying
the particulars thereof in detail.
          (11) “Change in Control.” For purposes of the Agreement, a “Change in
Control” shall be deemed to have occurred as of any date if, after the Effective
Date:
               (A) The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (a “Person”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty
percent (50%) or more of either (i) the then outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company or
any subsidiary, (ii) any acquisition by the Company or any subsidiary or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary, or (iii) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a “Merger”), if, following such Merger, the conditions described in
(C) (below) are satisfied;
               (B) Individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a

A-2



--------------------------------------------------------------------------------



 



member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
               (C) There is a consummation by the Company of a reorganization,
merger or consolidation (a “Business Combination”), in each case, with respect
to which all or substantially all of the individuals and entities who were the
respective beneficial owners of the Outstanding Company Common Stock and Company
Voting Securities immediately prior to such Business Combination do not,
immediately following such Business Combination, beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common equity and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or comparable
governing persons, as the case may be, of the entity surviving or resulting from
such Business Combination in substantially the same proportion as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be;
               (D) The sale or other disposition of all or substantially all of
the assets of the Company, unless immediately following such sale or other
disposition, (i) substantially all of the holders of the Outstanding Company
Voting Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than 50% of the
common stock of the corporation acquiring such assets in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to the consummation of such sale or disposition, and (ii) at
least a majority of the members of the board of directors of such corporation
(or its parent corporation) were members of the Incumbent Board at the time of
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company;
               (E) The consummation of any plan or proposal for the complete
liquidation or dissolution of the Company; or
               (F) Any other event that a majority of the Board, in its sole
discretion, determines to constitute a Change in Control hereunder.
          (12) “COBRA Coverage” is as defined in Section 6 of the Agreement.
          (13) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.
          (14) “Code” means the Internal Revenue Code of 1986, as amended, or
its successor. References herein to any Code Section shall include any successor
provisions of the Code.

A-3



--------------------------------------------------------------------------------



 



          (15) “Company” means Parker Drilling Company, a Delaware corporation.
          (16) “Competitor” is as defined in Section 14 of the Agreement.
          (17) “Confidential Information” is as defined in Section 10 of the
Agreement.
          (18) “Continuation Coverage” is as defined in Section 7 of the
Agreement.
          (19) “Designated Beneficiary” means such beneficiary as designated in
a writing by Executive and delivered to the Company; or if none, Executive’s
surviving spouse, if any. If there is no written beneficiary designation or
surviving spouse at the time of Executive’s death, then the Designated
Beneficiary hereunder shall be the legal representative of Executive’s estate
for the benefit of such estate.
          (20) “Disability” means, upon expiration of any applicable
waiting/elimination period, a disability of Executive that qualifies Executive
for disability benefits under the Disability Insurance.
          (21) “Disability Insurance” is as defined in Section 5(a)(2) of the
Agreement.
          (22) “Dispute” means any dispute or controversy arising under or in
connection with the Agreement, whether in contract, in tort, statutory or
otherwise.
          (23) “Effective Date” means October 23, 2009.
          (24) “Employee Developments” is as defined in Section 12(d) of the
Agreement.
          (25) “Employment Period” is as defined in Section 4 of the Agreement.
          (26) “Exchange Act” means the Securities Exchange Act of 1934.
          (27) “Excise Tax” is as defined in Section 41.
          (28) “Executive” means Robert L. Parker, Jr.
          (29) “FCPA” is as defined in Section 39 of the Agreement.
          (30) “Forfeiture Event” is as defined in Section 16 of the Agreement.
          (31) “Good Reason” means the occurrence of any of the following events
without Executive’s express written consent:

A-4



--------------------------------------------------------------------------------



 



               (A) a reduction in Executive’s Base Salary, as in effect from
time to time, or annual target incentive bonus opportunity;
               (B) a relocation of Executive’s principal place of employment
with the Company or its successor by more than 30 miles;
               (C) a substantial and adverse change in Executive’s primary
duties (as set forth in Section 1 of Appendix B of the Agreement), control,
authority, status or position, or the assignment to Executive of duties or
responsibilities which are materially inconsistent with such status or position,
or a material reduction in the primary duties and responsibilities previously
exercised by Executive, except in connection with the termination of his
employment for Cause;
               (D) the Company or its successor fails to continue in effect any
pension plan, life insurance plan, health-and-accident plan, retirement plan,
disability plan, stock option or other similar plan, deferred compensation plan
or executive incentive compensation plan under which Executive was receiving
material benefits (unless the Company substitutes and continues other plans
providing Executive with substantially similar benefits), or the taking of any
action by the Company or its successor that, in any such case or cases, would
materially and adversely affect Executive’s participation in or materially
reduce his benefits under any such plan, unless any such adverse change to any
such plan applies on the same terms to Senior Officers; or
               (E) any failure of any successor to the Company to have expressly
assumed the Company’s obligations under the Agreement as contemplated by
Section 33 hereof, unless such assumption occurs by operation of law, or any
other material breach by the Company or its successor of any other material
provision of the Agreement.
Notwithstanding the definition of “Good Reason” for purposes of the Agreement,
Executive may not terminate his employment hereunder for Good Reason unless he
(i) first notifies the Board in writing of the event (or events) which Executive
believes constitutes a Good Reason event and the specific paragraph of the
Agreement under which such event has occurred, within 90 days from the date of
such event, and (ii) provides the Company with at least 30 days to cure the Good
Reason event so that it either (1) does not constitute a Good Reason event
hereunder or (2) Executive reasonably agrees, in writing, that after any such
modification or accommodation made by the Company that such event shall not
constitute a Good Reason event hereunder.
It is contemplated that during the Employment Period some of Executive’s duties,
responsibilities and titles may be changed and Executive agrees that so long as
he is maintained as an employee of the Company and Executive Chairman of the
Board, Executive will not by reason of any such change in one or more of his
duties, responsibilities or titles constitute “Good Reason” under this
Agreement. Executive agrees that, effective January 1, 2011, the Company may
change Executive’s total compensation from time to time so long as each of his
Base Salary, annual incentive

A-5



--------------------------------------------------------------------------------



 



bonus opportunity and long-term incentive plan opportunity as of the Effective
Date is not decreased by more than one-third (and only if there is a
commensurate decrease in Executive’s duties and responsibilities), and Executive
agrees such decrease will not constitute “Good Reason” under this Agreement.
          (32) “Incumbent Board” is as defined in the definition of Change in
Control.
          (33) “Make-Whole Amount” is as defined in Section 41.
          (34) “Medicare” is as defined in Section 6 of the Agreement.
          (35) “Notice of Termination” is as defined in Section 8 of the
Agreement.
          (36) “Outstanding Company Common Stock” means the then outstanding
shares of common stock of the Company.
          (37) “Outstanding Company Voting Securities” means the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors.
          (38) “Party” or “Parties” means the Company and/or Executive.
          (39) “Payment” is as defined in Section 41.
          (40) “Person” is as defined in the definition of Change in Control.
          (41) “Reporting Authority” means the Board.
          (42) “Retirement” means the termination of Executive’s employment with
the Company for normal retirement at or after attaining age 65, provided that on
the date of his retirement, Executive has completed at least five years of
active employment with the Company.
          (43) “Securities Plans” is as defined in Section 7 of the Agreement.
          (44) “Senior Officers” means the employees of the Company, at the
relevant time, holding one or more of the following positions or equivalent
thereof of the Company: Executive Chairman, Chief Executive Officer, President,
Chief Operating Officer, Chief Financial Officer, General Counsel, Vice
President-Engineering and Vice President-Operations.
          (45) “Severance Multiplier” is as defined in Section 6 of the
Agreement.
          (46) “Specialized Training” is as defined in Section 10 of the
Agreement.

A-6



--------------------------------------------------------------------------------



 



          (47) “Subsidiary” means any corporation, partnership, trust or other
entity controlled by the Company.
          (48) “Tax Counsel” is as defined in Section 41.
          (49) “Taxing Authority” is as defined in Section 41.
          (50) “Term of Employment” is as defined in Section 4 of the Agreement.
          (51) “Termination Date” means the date on which Executive’s employment
with the Company terminates, whether during the Term of Employment or at any
time thereafter, for whatever reason and such termination constitutes a
severance from employment within the meaning of Code Section 409A.
          (52) “Total Cash” is as defined in Section 6 of the Agreement.
          (53) “Waiver and Release” is as defined in Section 6 of the Agreement.

A-7



--------------------------------------------------------------------------------



 



APPENDIX B

(1)   Primary Duties and Responsibilities of Executive

  •   Works with CEO to formulate overall objectives and strategic direction of
Company; supports and advises the CEO in development of strategies.     •   Sets
Board agenda and calls Board meetings.     •   Ensures the Board agrees with
corporate objectives, strategies and plans.     •   In association with CEO,
directs corporate development activities of Company and ensures that proposals
of mergers, JVs, acquisitions, divestments and significant operational
developments are properly evaluated prior to presentation to Board.     •  
Builds and maintains relationships to ensure effective communications with
shareholders, host governments and major clients, and that the Board and CEO are
aware of the views of these groups.     •   Maintains access to senior
management as necessary but not to intrude on CEO’s responsibilities.     •  
Promotes effective relationship between CEO and Board members.     •  
Establishes a harmonious and open relationship with CEO.     •   Travels to
major operation locations, key markets, client meetings and other destinations
consistent with responsibilities and previous time required for travel.     •  
Direct reports include CEO and Kathy Moran.

(2)   Additional Service Capacities       Non Business Related:

  •   University of Texas – Development Board-Austin     •   Texas Exes-Austin  
  •   UT Health Science Center @ Houston – Development Board     •   St Lukes
Methodist church-executive committee     •   Longhorn Foundation Advisory
Council at Austin     •   World Presidents Organization-Houston     •   Texas
Wildlife Association

    Business related:

  •   IADC     •   IPAA (independent petroleum assoc of America)     •   API    
•   NPC (national petroleum council)     •   US Russian Business Council     •  
US Kazakhstan Business Association     •   US Turkmenistan Council     •   CERA
(HIS/Cambridge Energy Research Association)     •   Greater Houston Partnership
    •   25 Year Club

B-1



--------------------------------------------------------------------------------



 



APPENDIX C
FORM WAIVER AND RELEASE
     Pursuant to the terms of the Employment Agreement made as of
                    , ___, between Parking Drilling (the “Company”) and me, and
in consideration of the payments made to me and other benefits to be received by
me pursuant thereto, I, ROBERT L. PARKER, JR., do freely and voluntarily enter
into this WAIVER AND RELEASE (the “Release”), which shall become effective and
binding on the eighth day following my signing the Release as provided herein
(the “Effective Date”). It is my intent to be legally bound, according to the
terms set forth below.
In exchange for the payments and other benefits to be provided to me by the
Company pursuant to Section ___ of the Employment Agreement (the “Separation
Payment” and “Separation Benefits”), I hereby agree and state as follows:

1.   I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. §621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq. ), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, mental pain, suffering and anguish, emotional
upset, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that Company has dealt with me unfairly or in bad faith, and all other
common law contract and tort claims.

C-1



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, I am not waiving any rights or claims that
may arise after this Release is signed by me. Moreover, this Release does not
apply to any claims or rights which, by operation of law, cannot be waived,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; however, by signing this Release I
disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.
Nothing in this Release shall affect in any way my rights of indemnification and
directors and officers liability insurance coverage provided to me pursuant to
the Company’s by-laws, my employment agreement, and/or pursuant to any other
agreements or policies in effect prior to the effective date of my termination,
which shall continue in full force and effect, in accordance with their terms,
following the effective date of this Waiver and Release.   2.   I forever waive
and relinquish any right or claim to reinstatement to active employment with
Company, its affiliates, subsidiaries, divisions, parent, and successors. I
further acknowledge that Company has no obligation to rehire or return me to
active duty at any time in the future.   3.   I acknowledge that all agreements
applicable to my employment respecting non-competition, non-solicitation,
non-recruitment, derogatory statements, and the confidential or proprietary
information of the Company shall continue in full force and effect as described
in the Employment Agreement.   4.   I hereby acknowledge and affirm as follows:

  a.   I have been advised to consult with an attorney prior to signing this
Release.     b.   I have been extended a period of 21 days in which to consider
this Release.     c.   I understand that for a period of seven days following my
execution of this Release, I may revoke the Release by notifying Company, in
writing, of my desire to do so. I understand that after the seven-day period has
elapsed and I have not revoked the Release, it shall then become effective and
enforceable. I understand that the Separation Payment will not be made under the
Employment Agreement and I will not be entitled to the Severance Benefits made
under the Employment Agreement until after the seven-day period has elapsed and
I have not revoked the Release.     d.   I acknowledge that I have received
payment for all wages due at time of my employment termination, including any
reimbursement for any and all business related expenses. I further acknowledge
that the Separation Payment and the Separation Benefits are consideration to
which I am not otherwise entitled under any Company plan, program, or prior
agreement.     e.   I certify that I have returned all property of the Company,
including but not

C-2



--------------------------------------------------------------------------------



 



      limited to, keys, credit and fuel cards, files, lists, and documents of
all kinds regardless of the medium in which they are maintained.     f.   I have
carefully read the contents of this Release and I understand its contents. I am
executing this Release voluntarily, knowingly, and without any duress or
coercion.

5.   I acknowledge that this Release shall not be construed as an admission by
any of the Released Parties of any liability whatsoever, or as an admission by
any of the Released Parties of any violation of my rights or of any other
person, or any violation of any order, law, statute, duty or contract.   6.   I
agree that the terms and conditions of this Release are confidential and that I
will not, directly or indirectly, disclose the existence of or terms of this
Release to anyone other than my attorney or tax advisor, except to the extent
such disclosure may be required for accounting or tax reporting purposes or
otherwise be required by law or direction of a court. Nothing in this provision
shall be construed to prohibit me from disclosing this Release to the Equal
Employment Opportunity Commission in connection with any complaint or charge
submitted to that agency.   7.   In the event that any provision of this Release
should be held void, voidable, or unenforceable, the remaining portions shall
remain in full force and effect.   8.   I hereby declare that this Release
constitutes the entire and final settlement between me and the Company,
superseding any and all prior agreements, and that the Company has not made any
promise or offered any other agreement, except those expressed in this Release,
to induce or persuade me to enter into this Release.

IN WITNESS WHEREOF, I have signed this Release on the ___ day of
                    , 20___.

         
 
 
 
ROBERT L. PARKER, JR.    

C-3